          Case 8:21-mj-00106-DUTY Document 15-1 Filed 03/02/21 Page 1 of 1 Page ID #:50

                                                                                                         CLEAR FORM




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER


                                                                                  8:21-MJ-00106-DUTY
                                                    PLAINTIFF
                              v.
CHRISTIAN SECOR                                                    NOTIFICATION RE: APPLICATION FOR BAIL
                                                                   REVIEW OR RECONSIDERATION OF ORDER
                                                                           SETTING CONDITIONS OF
                                                                          RELEASE OR DETENTION,
                                                 DEFENDANT.                    (18 U.S.C. §3142)

PLEASE TAKE NOTICE that the Request for Hearing on the Application for Review/Reconsideration of Order Setting
Conditions of Release/Detention:

G is approved. The matter is set on calendar for hearing before:

G District Judge

G Magistrate Judge

on                                                        at                       G a.m. G p.m.

in courtroom                                                                                      .

G is not approved.

G Other:

                                  ✔ is not required. Language
     An interpreter is G required G
     Defendant is G ✔in custody G not in custody.

                                                 Clerk, U. S. District Court




Date                                     Deputy Clerk                                     Contact Phone Number

Notice is electronically made upon transmission of the Notice of Electronic Filing to the following agencies:
cc: G Probation G Interpreter’s Office G PSA.




             NOTIFICATION RE: APPLICATION FOR BAIL REVIEW OR RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                           RELEASE OR DETENTION, (18 U.S.C. §3142)
CR-88A (10/09)
